On Application for Rehearing.
FRICK, J.
Counsel for appellant have filed a petition for a rehearing *478in which they vigorously insist that the writer stated the evidence of the engineer too strongly against him. The statement respecting the lookout of the engineer and fireman in approaching the crossing in question in the opinion which is objected to is as follows:
“After reading the evidence of both the fireman and engineer, however, there no longer remains any doubt that if they ítad looked they could and probably would have seen the team and wagon approaching the crossing. Indeed, the engineer testified that he could have seen the team approaching the crossing, and gave as a reason for not seeing it that it was not at the crossing at all”’
There were two firemen on the engine at the time of the collision. One of them, in answer to the question whether he kept a lookout, testified: “I kept no constant lookout; no, sir.” In answer to the question whether he was in the fireman’s seat as the train approached the crossing in question he said: “I have answered that question a number of times, and I have told you no to that.” Further, in answer to whether any one else was in the fireman’s seat keeping a lookout at that time, he said: “I don’t remember any one; no.” The other fireman, after testifying that he was in the cab of the engine at the time the train approached the road crossing where the collision occurred, answered the following questions as indicated: •
“Q. That is, you were sitting on the fireman’s seat on the fireman’s side of the cab? A. Sitting on the side of the seat. Q. And you were not looking out? A. No, sir. Q. The windows — you were not looking forward through the front window of the cab were you? A. No, sir. Q. You were not looking out of the side window of the cab ? A. No, sir. ”
The engineer repeatedly said that he could have seen a team if one had been at or near the crossing in question.
“Q. You could see a team in that position that night without any trouble couldn’t you? A. Yes, sir.”
He further said that he did not see the “rig,” that is, the wagon the plaintiff and her companions were riding in; that he did not know any team or wagon was either approaching the track or crossing it; that the reason he did not see the *479team and wagon was because they were not at the crossing, that is, “there was no team there to see.” He said that he did not look out of the side window of the cab, but said he looked ahead out of the front window on his side of the cab, which was the opposite side from which the team and wagon were approaching, and that he did not know that a collision had taken place until after the train had stopped at the next station, a mile or so distant from the crossing in question. The evidence is conclusive that the collision did occur; that at least some of the occupants of the wagon with which the train collided and certain parts of the wagon and harness were on the pilot when the train reached the station aforesaid. The testimony is clear and convincing that the collision occurred at the crossing to which both of the firemen and the engineer referred in their testimony, and to which testimony we have referred. If, therefore, we have stated the evidence too strongly against the engineer, it is because we have misinterpreted the real purport of what he testified to. We think no one can successfully maintain that the jury were not authorized to find from his testimony that he did not keep a proper lookout. He admits that he could have seen a team and wagon approaching the crossing, and that he would have §een them had they been there. The real reason he gives why he did not see them is that ‘ ‘ there was no team there to see. ’ ’ In the very teeth of that statement he carried conclusive evidence of the collision on the pilot of the' engine. That evidence he still had on the pilot when the train reached the next station, a mile distant from the crossing where the collision occurred. There can be no doubt, therefore, that the engine collided with the wagon, and that some of those riding in it were injured, while some were killed outright. Nor is there any room to doubt the fact that the collision occurred at the crossing in question. True, the engineer does not concede the latter fact. When all of his testimony is considered together, however, it merely amounts to this: That he could have seen a team and wagon approaching the crossing on the night in question; that he did not see any, and the reason he did not see it was because “there was no team there to see.” From all this he and appellant’s *480counsel maintain that he kept a lookout. How, they say, can it be otherwise ? The engineer, in effect says:
“I not only could, but would, have seen a wagon and horses had any approached the crossing; I did not see any there, because there were none. I looked out of the front window on the opposite side of the engine from whence the team and wagon approached, and did not see them; hence they were not there. ’ ’
7 From all the engineer said, therefore, the conclusion is inevitable that, had he maintained a proper lookout, he, in all probability, would have seen the team approaching; and such a conclusion comes from the firemen’s and engineer’s statements. Counsel are too prone to overlook the fact that, after judgment, the statements of the witnesses against whom the jury has made findings must be taken most strongly against them. We cannot see how the jury could escape the conclusion that no proper lookout was maintained in the face of the firemen’s and engineer’s statements.
The other matters referred to in the petition relate to the court’s instructions, and to the contributory negligence of the deceased. Those subjects are fully considered in the opinion, and nothing new is presented in respect to either of them.
The petition therefore should be, and it accordingly is denied.
STRAUP, C. J., and McCARTY, J., concur.